Third District Court of Appeal
                               State of Florida

                      Opinion filed December 29, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1428
                       Lower Tribunal No. 18-23137
                          ________________


                        Suzanne DeWitt, et al.,
                                 Appellants,

                                     vs.

                        Agorive NV, etc., et al.,
                                 Appellees.


    An Appeal from the Circuit Court for Miami-Dade County, Michael A.
Hanzman, Judge.

     Kula & Associates, P.A., Elliot B. Kula, W. Aaron Daniel, and William
D. Mueller, for appellants.

     Squire Patton Boggs (US), LLP, and Alvin B. Davis; Damian & Valori,
LLP, Peter F. Valori and Allison J. Leonard, for appellees.


Before FERNANDEZ, C.J., and LINDSEY, and HENDON, JJ.

     PER CURIAM.

     Affirmed.